26 Ill. App.3d 913 (1975)
326 N.E.2d 68
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
JAMES COLE (Impleaded), Defendant-Appellant.
No. 60201.
Illinois Appellate Court  First District (1st Division).
March 3, 1975.
*914 Paul Bradley and Allen L. Wiederer, both of State Appellate Defender's Office, of Chicago, for appellant.
Bernard Carey, State's Attorney, of Chicago (Patrick T. Driscoll, Jr., and Frank J. Parkerson, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Affirmed in part, reversed in part and vacated in part.